                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


CONNIE R. HUNDLEY, individually
and on behalf of those similarly
situated,

                Plaintiff,

v.                              Civil Action No. 2:16-cv-12428

AIR EVAC EMS, INC., d/b/a
AirMedCare Network; and MED-TRANS
CORPORATION,

                Defendants.


                     MEMORANDUM OPINION AND ORDER


            Pending are defendants’ motions to dismiss, filed

December 29, 2016 and February 2, 2017.


                I.    Facts and Procedural Background


            Connie R. Hundley is a resident of Mingo County, West

Virginia.   Upon solicitation by Matthew Ellis, Ms. Hundley paid

$300 to buy a “membership” to the “AirMedCare Network,” a trade

name of defendant Air Evac EMS, Inc., (hereinafter “AirMedCare”

or “AirMedCare Network”), a Missouri Corporation.       Compl. ¶ 7.

The AirMedCare Network is an association of air ambulance

providers that sells memberships which “provide Network members

with no out-of-pocket expenses for air ambulance services
provided by the following companies: defendant Air Evac EMS,

Inc.; EagleMed LLC; REACH Air Medical Services, LLC, and

defendant Med-Trans Corporation.”     Compl. ¶ 5.   As stated in the

Terms and Conditions of membership, a membership ensures “no

out-of-pocket flight expenses if flown by the Company or another

AirMedCare Network participating provider . . . by providing

prepaid protection against [AirMedCare Network] Provider air

ambulance costs that are not covered by a member’s insurance or

other benefits or third party responsibility[.]”      ECF # 4,

Exhibit 2 at 2.    The terms and conditions clarify that in

certain circumstances beyond the company’s control, air

ambulance services may be unavailable.     Id.   Defendant Med-Trans

Corporation is one of the affiliated companies in the AirMedCare

Network.   AirMedCare and Med-Trans are separate legal entities;

the latter is incorporated in North Dakota.      Compl. ¶ 2.


           On July 25, 2015, Ms. Hundley was involved in a

motorcycle accident in Tennessee.     Compl. ¶ 8.   Due to her

injuries, she was transported to the University of Tennessee

Medical Center by an air ambulance operated by defendant Med-

Trans.   Id. at ¶ 9.    She was an AirMedCare Network member at the

time.    Id. at ¶ 11.   Following the incident, Hundley received

from Med-Trans a demand for payment by her or third parties in


                                  2
the amount of Thirty-Three Thousand Eight Hundred Ninety-Three

Dollars and Twenty-Two Cents ($33,893.22), the full cost of the

flight.    Id. at ¶ 13.   Hundley then brought this lawsuit,

individually and on behalf of a class of “persons who are

citizens of the State of West Virginia as of the date this

action is filed and who have purchased or renewed memberships

with AirMedCare Network,” Compl. ¶ 25, claiming that her

membership should have indemnified her for the full flight cost,

and that AirMedCare was not authorized to collect the $300 she

paid for her membership because AirMedCare was not a licensed

insurer.


           Hundley brought claims for breach of contract against

AirMedCare and Med-Trans (Counts I and V), violation of West

Virginia Unfair Trade Practices Act, W. Va. Code § 33-11-1,

(“WVUTPA”) against AirMedCare and Matthew Ellis1 (Count II),

common-law bad faith against AirMedCare (Count III), and illegal

debt collection under the West Virginia Consumer Credit and

Protection Act (“WVCCPA”), W. Va. Code §46A-2-127, against

AirMedCare (Count IV).    On December 22, 2016, AirMedCare removed




1 All claims against Matthew Ellis have been dismissed.    ECF
# 89.
                                3
the case to federal court pursuant to the Class Action Fairness

Act, 28 U.S.C. § 1453.

                II.   Motion to Dismiss Standard

             Federal Rule of Civil Procedure 8(a)(2) requires that

a pleading contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”    Rule 12(b)(6)

correspondingly provides that a pleading may be dismissed when

there is a “failure to state a claim upon which relief can be

granted.”

            To survive a motion to dismiss, a pleading must recite

“enough facts to state a claim to relief that is plausible on

its face.”   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007); see also Monroe v. City of Charlottesville, 579 F.3d

380, 386 (4th Cir. 2009) (quoting Giarratano v. Johnson, 521

F.3d 298, 302 (4th Cir. 2008)).    In other words, the “[f]actual

allegations must be enough to raise a right to relief above the

speculative level.”    Twombly, 550 U.S. at 555 (citation

omitted).

            “In resolving a motion pursuant to Rule 12(b)(6)[,] a

district court cannot consider matters outside the pleadings

without converting the motion into one for summary judgment.”

Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th Cir. 2013)
                                  4
(citing Fed. R. Civ. P. 12(d)).    “A court may, however, consider

a ‘written instrument’ attached as an exhibit to a pleading, ‘as

well as [documents] attached to the motion to dismiss, so long

as they are integral to the complaint and authentic.’”     Id.

(alteration in original) (internal citation omitted) (quoting

Fed. R. Civ. P. 10(c) and Phillips v. Pitt Cty. Mem’l Hosp., 572

F.3d 176, 180 (4th Cir. 2009)).


         A district court’s evaluation of a motion to dismiss

is underlain by two principles.    First, the court “must accept

as true all of the factual allegations contained in the

[pleading].”   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing

Twombly, 550 U.S. at 555-56).     Such factual allegations should

be distinguished from “mere conclusory statements,” which are

not to be regarded as true.   Iqbal, 556 U.S. at 678 (“[T]he

tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal

conclusions.”).   Second, the court must “draw[] all reasonable

factual inferences . . . in the [nonmovant’s] favor.”     Edwards

v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).




                                  5
                          III. Discussion

          AirMedCare seeks to dismiss each of Ms. Hundley’s

claims.   First, AirMedCare argues that the AirMedCare Network

membership program is not insurance under West Virginia law and

any claim resting on that premise (Counts I-IV) must be

dismissed.   Second, AirMedCare contends that the non-contract

claims (Counts II-IV) must be dismissed for being preempted by

the Airline Deregulation Act of 1978.    Finally, AirMedCare seeks

dismissal of the breach of contract claims (Counts I and V) for

failing as a matter of law.

          As an initial matter, the court dismisses Count IV

pursuant to its recent decision in Hinkle v. Matthews, 2:15-cv-

13856, 337 F. Supp. 3d 674 (S.D.W.Va. 2018).    See also Justice

v. CNA Nat’l Warranty Corp., 2:17-cv-1997, 346 F. Supp. 3d 873

(S.D.W.Va. 2018).   Count IV claims that AirMedCare engaged in

illegal debt collection pursuant to the WVCCPA by collecting a

$300 premium while not being a licensed insurer.    In Hinkle, the

court discussed a similar issue.     There, the court determined

whether the sale of so-called “GAP insurance,” and the

collection of a “premium” therefrom, constituted debt collection

under the WVCCPA.   The court held that it did not, because a

“‘claim’ [under the WVCCPA] is fairly and most logically read as

                                 6
a duty to pay money resulting from a prior contract. . . .       [A]

point of sale exchange is not a ‘claim[.]’”     Hinkle at 683.    The

analysis is the same here.    The $300 sale was not a claim for

debt collection purposes under the WVCCPA but was rather a point

of sale exchange; Ms. Hundley paid $300 and received membership

to the AirMedCare Network membership program.    Accordingly,

AirMedCare did not engage in debt collection regarding the $300

membership fee.    Count IV is dismissed.

               A. Insurance Under the West Virginia Code

          AirMedCare contends that Counts I-III must be

dismissed because the membership agreement is not insurance.

AirMedCare bases this contention on three arguments: first, that

it does not undertake to indemnify its members; second, that the

terms of the contract proclaim that it is not insurance; and

third, that AirMedCare is not a third-party indemnifier.

          The court finds the first two arguments to be without

merit.   As to the first, AirMedCare argues that the membership

agreement is not insurance because it “does not guarantee

service if a member is injured and requires air transportation

services[,]”    ECF #6 at 7, because factors “beyond its

control[,]” ECF #4 Ex. 2 at 2, such as inclement weather may

prevent them from offering service.    It thus argues that it does

                                  7
not incur any investment risk-taking pursuant to Sec. & Exch.

Comm'n v. Variable Annuity Life Ins. Co. of Am., 359 U.S. 65, 71

(1959) (determining whether a company was in the business of

insurance under the McCarran Ferguson Act: “we conclude that the

concept of ‘insurance’ involves some investment risk-taking on

the part of the company. . . . [I]n common understanding

‘insurance’ involves a guarantee that at least some fraction of

the benefits will be payable in fixed amounts.”).     To the

contrary, in the event an air ambulance is needed and available,

and an AirMedCare affiliate is used, the AirMedCare Network

guarantees that the member will be relieved of any debt owed to

the affiliate transporter.    This constitutes risk-taking on the

part of AirMedCare.

         As for the second argument, it is irrelevant that the

membership agreement proclaims not to be insurance.    The Supreme

Court of Appeals of West Virginia has found a similar argument

unconvincing in a case concerning a self-proclaimed “warranty

contract.”    See Riffe v. Home Finders Assocs., Inc., 205 W. Va.

216 (1999).   The court stated: “The agreement . . ., although it

claims to offer ‘warranty coverage’ is an insurance policy.

‘Policy means the contract effecting insurance, or the

certificate thereof, by whatever name called, and includes all

clauses, riders, endorsements and papers attached thereto and a
                                8
part thereof.’”     Id. at 220, citing W. Va. Code § 33–1–16

(emphasis in original).    So, too, may the network membership

here be an insurance policy despite it claiming otherwise.

          As for the third argument, West Virginia law defines

insurance as “a contract whereby one undertakes to indemnify

another or to pay a specified amount upon determinable

contingencies.”     W. Va. Code § 33-1-1.     In State ex rel. Safe-

Guard Prod. Int'l, LLC v. Thompson, 235 W. Va. 197 (2015), the

Supreme Court of Appeals of West Virginia clarified this

definition.   The court considered whether “GAP insurance” -- a

product purchased alongside a new vehicle that relieves the

vehicle-purchaser of any amount remaining on the vehicle loan in

the event the vehicle is totaled in an accident -- constituted

insurance.    Id.   To make this determination, the court relied on

an informational letter published by the West Virginia Insurance

Commissioner in September 2009.        Id.   The relevant portion of

the letter states:

    In order to fall outside OIC regulation, the
    cancellation or waiver of the debt must be directly
    provided by the lender. A contract in which a third
    party is obligated to indemnify the lender—as a result
    of a specified event that causes the lender to not be
    repaid by the borrower—is not a debt cancellation
    contract or debt suspension agreement. This type of
    contract is an insurance transaction and is subject to
    the insurance laws of the State of West Virginia. A
    third party includes, but is not limited to, a
                                   9
    subsidiary or affiliated company of the lender.

Id. at 200, quoting West Virginia Informational Letter No. 171,

http://www.wvinsurance.gov/Portals/0/pdf/pol_leg/info_letters/in

in_171.pdf.    The court found this letter dispositive of the

issue and held that GAP insurance was insurance because “Safe-

Guard was not the lending institution.”    Id. at 203.   “Safe–

Guard merely provided a product that was designed to indemnify

the lender in the event Ms. Hinkle's vehicle was a total loss

and she still had a balance owed to the lender.”    Id. at 202.

The court thus clarified that when a third-party agrees to

indemnify a lender against a borrower, it is an insurance

contract; when there are merely two parties, one agreeing to

forgive the debt owed to it by the other, it is not.

         The court finds that it holds insufficient factual

knowledge to decide, at this juncture, whether the membership

program constitutes insurance under the Safe-Guard analysis.

AirMedCare insists that the membership agreement is not a third-

party agreement because it “creates agreements between the

member . . . and four affiliated air ambulance providers.”        ECF

# 12 at 3.    AirMedCare and Med-Trans are separate corporations,

but the nature of their affiliation and the structure of the

membership program is unclear.    Although the language in Safe-

                                 10
Guard explicitly indicates that affiliated companies are

considered third-parties under the definition of insurance,

Safe-Guard, 235 W. Va at 200 (“A third party includes, but is

not limited to, a subsidiary or affiliated company of the

lender”), it is unclear whether indemnification occurs in the

membership program here.   Specifically, it is unclear whether

AirMedCare indemnifies AirMedCare Network member’s debts owed to

the individual transporters, or whether by virtue of being an

AirMedCare Network member, Hundley was in a membership agreement

with Med-Trans individually who thereby agreed to cancel the

debt of members itself rather than receiving payment of the debt

from AirMedCare.   Until further findings of fact are conducted,

the court cannot determine whether the AirMedCare Network

membership constitutes insurance.

          Accordingly, the court does not dismiss at this stage

any claims on the ground that the membership program is not

insurance.

               B. Preemption by the ADA and the MFA

          Defendants next argue that Hundley’s remaining non-

contract claims (Counts II and III) should be dismissed for the

independent reason of being preempted by the Airline



                                11
Deregulation Act of 1978.   Hundley counters that the claims are

reverse-preempted by the McCarran-Ferguson Act.

         The Airline Deregulation Act contains an express

preemption clause, stating: “Except as provided in this

subsection, a State . . . may not enact or enforce a law,

regulation, or other provision having the force and effect of

law related to a price, route, or service of an air carrier that

may provide air transportation under this subpart.”    49 U.S.C.A.

§ 41713(b)(1).

         The McCarran-Ferguson Act states: “No Act of Congress

shall be construed to invalidate, impair, or supersede any law

enacted by any State for the purpose of regulating the business

of insurance[.]”   15 U.S.C.A. § 1012.

         For reasons appearing to the court, this issue also

cannot be decided until it may be determined whether the

AirMedCare Network membership constitutes insurance.

         As for Count III, while common law claims may be

covered by the Airline Deregulation Act, it does not protect air

carriers from suits “alleging no violation of state-imposed

obligations, but seeking recovery solely for the airline's

alleged breach of its own, self-imposed undertakings.”     Am.

Airlines, Inc. v. Wolens, 513 U.S. 219, 228 (1995).    The
                                12
analysis differs in this regard based on whether AirMedCare is

merely party to a contract or an insurer.

            As for Count II, this claim hinges entirely on whether

or not the membership program constitutes insurance.     If it does

not, the claim fails; if it does, the claim likely survives

Airline Deregulation Act preemption because the McCarran-

Ferguson Act protects from federal statutory challenges: “(1)

any state law that ‘relates to the regulation of the business of

insurance’ or (2) any state law ‘enacted for the purpose of

regulating the business of insurance.’”     Life Partners, Inc. v.

Morrison, 484 F.3d 284, 293 (4th Cir. 2007) (emphasis omitted).

            Because the court has found that it cannot yet

determine whether the AirMedCare Network membership is

insurance, it defers consideration of the preemption issue.

                     C. Breach of Contract Claims

            Lastly, defendants seek to dismiss Counts I and V,

plaintiff’s breach of contract claims.    AirMedCare seeks

dismissal of these claims on a theory of prior breach, an

affirmative defense.    AirMedCare claims that under the terms of

the contract, Hundley was required to remit her private

insurance payments to Med-Trans before her debt would be

relieved.   Hundley on the other hand claims that AirMedCare
                                 13
breached its contract with her by “failing to pay for air

ambulance services provided to the plaintiff by Med-Trans

Corporation[,]” Compl. ¶ 31, and that Med-Trans breached its

contract with her by failing to acknowledge that the cost of her

flight “was covered by plaintiff’s membership agreement[.]”

Compl. ¶ 52.

         Potential defenses should not be analyzed in a Rule

12(b)(6) motion unless “the face of the complaint clearly

reveals the existence of a meritorious affirmative defense.”

Brooks v. City of Winston-Salem, N.C., 85 F.3d 178, 181 (4th

Cir. 1996).    In light of the allegations on the face of the

complaint, as well as the statements in the accompanying

documents that the membership frees members from out-of-pocket

expenses for in-network air ambulances, the court cannot

conclude, as a matter of law, that the claims for breach of

contract are not viable.    Counts I and V are not dismissed.




                                 14
                          IV.   Conclusion

         Accordingly, for the foregoing reasons, it is ORDERED

that the defendants’ motions to dismiss are granted as to Count

IV and otherwise denied, and that Count IV be, and it hereby is,

dismissed.

         The Clerk is directed to forward copies of this order

to all counsel of record and any unrepresented parties.

                                        ENTER: March 29, 2019




                                15
